Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Carroll, Reg. NO. 52,700 on 9/2/21.

Amend Claims 1-5, 7, 14, 15, and 20 as follows: 

1. A bus bar comprising:
a load terminal connector comprising a conductive plate that extends from a first edge to an opposite second edge and extends from a third edge to an each extending from the first edge to the second edge,
the conductive plate including a window opening located between the first and second edges and between the third and fourth edges, the conductive plate also including a slot extending into the conductive plate from the first edge to the window opening,
the conductive plate also including first and second sets of openings configured to receive connections with first and second power terminals, respectively, of switch packages, the first set of openings and the second set of openings located on opposite sides of the slot.  

2. The bus bar of claim 1, wherein the first set of openings is located in the conductive plate between the third edge and the slot and the second set of openings is located in the conductive plate between the fourth edge and the slot.  

3. The bus bar of claim 1, wherein the switch packages include a first switch package and a second switch package with the first switch package operating at a higher potential than the second switch package, and the first set of openings is configured to receive the connections with the first power terminals of the first switch package and the second set of openings is configured to receive the connections with the second power terminals of the second switch package.  

4. The bus bar of claim 1, wherein the window opening in the conductive plate extends closer to the second edge, closer to the third edge, and closer to the fourth edge of the conductive plate than the slot.  

5. The bus bar of claim 1, wherein the slot divides the first edge of the conductive plate in half.  

7. The bus bar of claim 1, wherein the conductive plate of the load terminal connector is a first planar conductive plate, the bus bar further comprising: a supply terminal connector including a second planar conductive plate and a tab that protrudes from the second planar conductive plate, the second planar conductive plate including a third set of openings configured to receive connections with emitter terminals of a-direct current (DC) supply terminals, the tab including a fourth set of openings configured to receive connections with a DC bus of a DC link.  

14. The bus bar of claim 11, further comprising:
a load terminal connector formed from a third planar conductive plate that extends from a first edge to an opposite second edge and extends from a third edge to an opposite fourth edge, the third and fourth edges each extending from the first edge to the second edge,

the third planar conductive plate also including a third set of openings configured to receive connections with collector load terminals of the switch packages and a fourth set of openings configured to receive connections with emitter load terminals of the switch packages, the third set of openings and the fourth set of openings located on opposite sides of the slot.  

15. A bus bar comprising:
a load terminal connector formed from a first conductive plate that extends from a first edge to an opposite second edge and extends from a third edge to an opposite fourth edge, the third and fourth edges each extending from the first edge to the second edge, the load terminal connector including a window opening located between the first and second edges and between the third and fourth edges, the first conductive plate also including a slot extending into the first conductive plate from the first edge to the window opening, the load terminal connector also including a first set of openings configured to receive connections with higher potential switch emitter terminals, the load terminal connector also including a second set of openings configured to receive connections with lower potential switch collector terminals, the first set of openings and the second set of openings located on opposite sides of the slot; and
higher potential switch collector terminals direct current (DC) bus of a DC link.  

20. The bus bar of claim 15, wherein the DC bus is a higher voltage DC bus, and the supply terminal connector further includes a third conductive plate and a second tab that protrudes from the third conductive plate in a direction that is opposite to a direction in which the first tab protrudes from the second conductive plate, the third conductive plate including a fifth set of openings configured to receive connections with lower potential switch emitter terminals .

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In fig. 8, add reference numeral 90a to describe the assembly of elements 92a and 810a, and add reference numeral 90b to describe the assembly of elements 92b and 810b.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for 


	REASONS FOR ALLOWANCE
Claims 1-16 and 18-20 are allowed.  
Claims 1-14 are allowed due to the current applicant amendments and reasons indicating allowable subject matter set forth in the previous office action.
Claims 15, 16, and 18-20 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 15, comprising a a load terminal connector including a first conductive plate, the first conductive plate including (i) a window opening,(ii) a slot extending into the first conductive plate from a first edge of the plate and (iii) a first set of openings and a second set of openings located on opposite sides of the slot..  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 15 and all claims dependent therefrom patentable over art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,772,634 discloses a supply terminal connector having first and second conductive plates, each having a configuration to minimize inductance between the interconnections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  9/5/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835